 PAINTERS, LOCAL UNION NO. 487299United Brotherhood of Painters,Decorators&Paper-hangers of America,Local UnionNo. 487, AFL-CIO (American Coatings,Inc.)and Robert G.Reise. Case20-CB-3641I. ISSUEThe issue is whether the UnionviolatedSection8(b)(1)(A) and (2) by its refusal, on August 25, 1975, toreferReise from its exclusivehiring hall uponthe requestof American Coatings, Inc. (hereincalledthe Company).October 6, 1976DECISION AND ORDERBY CHAIRMANMURPHY ANDMEMBERS JENKINSAND WALTHEROn May 18, 1976, Administrative Law Judge Rich-ard J. Boyce issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting brief, and the Respondentfiled cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act as amended the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.DECISIONSTATEMENT OF THE CASERICHARD J. BOYCE, Administrative Law Judge: This casewas heard before me in Sacramento, California, on March24, 1976. The charge was filed on September I and amend-ed on November 20, 1975, by Robert G. Reise, in his indi-vidual capacity. The complaint issued on December 16,1975, and alleges a violation by United Brotherhood ofPainters,Decorators & Paperhangers of America, LocalUnion No. 487, AFL-CIO (herein called the Union) ofSection 8(b)(1)(A) and (2) of the National Labor RelationsAct, as amended.The parties were given opportunity at the hearing to in-troduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs were filed for theGeneral Counsel and the Union.II. JURISDICTIONThe Company is a painting contractor headquartered inLaCanada, California. In 1975 it provided services of avalue exceeding $50,000 to various general contractors inCalifornia, each of whom has an annual direct inflow ex-ceeding $50,000. The complaint alleges, the answer asamended at the hearing admits, and it is found that theCompany is an employer engaged in unfair labor practicesaffecting commerce within the meaning of Section 2(2), (6),and (7) of the Act.III.LABOR ORGANIZATIONThe Union is a labor organization within themeaning ofSection 2(5) of the Act.-IV. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsThe Union's standard labor contract establishes its hir-ing hall as the sole source of painters hired by signatoryemployers. The contract calls for the referral of job appli-cants in the order of their registration on the Union's out-of-work list, but with the exception -that:... whenever an Employer requests a particularworkman by name, the Union will furnish said work-man to such employer, if available, provided that suchworkman is registered on the [out-of-work] list.In practice, signup on the out-of-work list can be done inperson or by an applicant's telephoning the Union. Therequest-by-name exception to the chronological order ofreferral is construed to permit a registrant himself to locateemployment, so long as he or the prospective employerobserves the formality of obtaining union clearance beforethe start of work.The Company began the job in question, at McClellanAir Force Base near Sacramento, on August 4, 1975, com-pleting it in February 1976. Having become signatory tothe Union's contract for purposes of the job, it obtained itspainters through the Union's hiring hall. Many of themwere unsatisfactory in the Company's view, particularly inthe first 2 or 3 weeks of the job. About 10 painters weredischarged in that period, as against a crew size that fluctu-ated between 4 and 9. The early turnover was of concern tothe Union's business agent, C. B. Kenney, and its treasur-er, J. B. Reed, prompting them to discuss the situationfrom time to time with' Job Foreman Chris Kappos.Among those discharged was a spray painter namedIvan Marinow, on August 21.1 Marinow had been on the1Mannow's name is erroneously spelled "Marionow" in the transcript226 NLRB No. 47 300DECISIONSOF NATIONALLABOR RELATIONS BOARDjob since shortly after its inception; and Kenney promised,on learning of his discharge, to "go out there and check thejob over and see what was going on." Meanwhile, on Au-gust 20, apparently in anticipation of Marinow's discharge,Kappos asked of the crew if anyone knew of a "sprayman,in the area looking for work." There was no response at thetime;but, that night, the Union's steward on the job, TerryTarin, told Reise about it and gave him Kappos' telephonenumber. Reise is a member of the Union of several years'standing. He was not on the out-of-work list, however, hav-ing been laid off a job that very day.Reise telephoned Kappos the night of August 21, relat-ing his understanding that the Company was ,looking for asprayman. Kappos, after satisfying himself of Reise's expe-rience and familiarity with spray equipment, said he wouldcall the Union the next day for his referral. Stating that hewould not be first on the out-of-work list, Reise advisedKappos to "ask for me personally, and the Union wouldcontact me, and I could go out."At or about 7:30 a.m. on both August 22, a Friday, andAugust 25, a Monday, Reise telephoned Business AgentKenney. The testimony of the two suggests confusion byone or both concerning what was said in which conversa-tion, but basic agreement as to the content of the conversa-tions in aggregate. Reise testified that, in the Friday con-versation, he asked to be placed on the out-of-work list,making no mention of an expected request for him by theCompany. He remembered Kenney saying that he "wouldbe going out real shortly because there was a lot of workready to break."Kenney testified, on the other hand, that Reise asked onFriday "for a referral slip to go to work" for the Company;and that Kenney, alluding to the spate of discharges ingeneral and to that of Marinow in particular, replied thathe could not give Reise a referral slip "cause we're havingtrouble on the job and . . . wasn't nobody going outthere."Itwas not until the Monday conversation, according toReise, that he requested referral to the Company and thatKenney refused, giving as the reason the Company's"union troubles." Kenney recalled that Reise "blew hisstack" on Monday, threatening to file an unfair labor prac-tice charge. It is unnecessary to resolve these conflicts, theupshot either way being the same.On the morning of August 22, afterReise's first conver-sation with Kenney, Kappos called Sharon Rodgers, secre-tary to the Union's dispatcher, asking that Reise be clearedto begin work on Monday, August 15. Rodgers gave everyindication that the request would receive routine treat-ment 2 Then on August 25, a couple hours afterReise'ssecond conversation with Kenney, Kappos again calledRodgers expressing puzzlement that Reise had not report-ed for work. Rodgers explained that there was "some mix-up," and that Kenney would be out to see Kappos about it.Kenney presently arrived at the jobsite, followed in afew minutes by Treasurer Reed. To Kappos' question whyReise had not been referred, Kenney answered that Reise2Kappos is credited over Rodgers' denial that Reise was requested byname The manner in which the present dispute arose and the overall con-text of the case support Kappos in this respect."hadn't signed the out-of-work list." Kappos protested,,asking "if a man still couldn't solicit his own employment."Kenney acknowledged that practice, but said that it didnot obtain in Reise's case because he had not signed theout-of-work list.Kenney asked ' how Kappos had gottenReise's name and it was "brought out" that Tann, thesteward, had told Reise of the opening. Kenney then re-buked Tarin, saying it was not his job, as steward, to serveas a go-between for the Company and prospective employ-ees "it was the same thing as jumping the list."During the same conversation, Kenney questioned Kap-pos about the Marinow discharge. Upon learning the cir-cumstances, he became satisfied that it was for good reasonand withheld any objection 3 Kappos then complainedabout one Benny Bennefield, a brush painter on the job,declaring that he was about to be fired. Reedsuggested,since there was a need for another spray painter and sincehe knew that Bennefield was "a heck of a good sprayman,"that Bennefield be tried at spraying rather than'dischargedoutright.Kappos did not ,voice immediate acceptance ofthe idea, persisting that he wanted the Union to refer asprayman by noon. Bennefield nevertheless was reassignedthat morning, and, as things turned out, performed accept-ably as a sprayman.Bennefield's -reassignment eliminated the immediateneed for a sprayman, prompting Kappos, to call SharonRodgers in the late morning of August 25 canceling hisrequest of the previous Friday. Still later on August 25, theshift of Bennefield having created the need for anotherbrush painter, Kappos called in such a request, which wasfilled the next morning by the referral of one Zachary Tar-lanovic.4On the night of August 25 Reise telephoned the Union'spresident, Jim Gordon, asking "where it said in our bylawsI could not solicit my own work." Gordon replied thatReise could, whereupon Reise related "what had takenplace."Gordon told Reise he would call him back, andshortly did so, telling Reise to report to the job in themorning, ready to work, and he_ would be cleared. Reisefollowed Gordon's instructions, only to be told by Kapposthat Tarlanovic had dust been sent and that there was noopening.Reise testified that, about a year before the events inquestion, when he and Kenney were on the same crew, thecrew was involved in "a safety uprising about toxic fumes."There was some disagreement, Reise continued, whether heand several others had quit in protest, or had been fired,Kenney taking the former view, Reise the latter. As a re-sult,according to Reise, "it was obvious" that he had a"dispute" with Kenney. There is no basis in the record forinferring that Kenney saw the matter in thesame light.Thereis someevidence, limited but unrebutted, that theUnion sometimes makes referrals pursuant to specific re-quests even though the requested person is not then on the3Certain errors in the transcript are hereby noted and corrected4 Rodgers is credited over Kappos' denials that he canceled the Fridayrequest and that he requested a brush painter on August 25. Bennefield'sreassignment having eliminated the need for a sprayman and created a needfor a brushman, and it being contrary to the probabilities of the situationthat the Union would have sent Tarlanovic without invitation, the weight ofplausibility favors Rodgers. PAINTERS, LOCAL UNION NO. 487out-of-work list. The record is silent whether this ever hap-pens when others are on the list, awaiting dispatch.There was little if any turnover, because of dischargesfor cause, between the August 25 visit of Kenney and Reedto the jobsite and the completion of the job.B. AnalysisThe Board stated inInternational Union of Operating En-gineers, Local 18, AFL-CIO,204 NLRB 681 (1973):When a union prevents an employee from being hired... it has demonstrated its influence over the employ-ee and its power to affect his livelihood in so dramatica way that we will infer-or, if you please, adopt apresumption that-the effect of its action is to encour-age union membership on the part of all employeeswho have perceived that exercise of power.There is no doubt that the Company wished to hire Reise,and that it was prevented from doing so by the Union'srefusal to refer him on the morning of August 25, bringingthe presumption of illegality into play.The real question is whether the Union's action and ra-tionale were such as to overcome the presumption. As isfurther stated inOperating Engineers, Local 18,204 NLRB681, the presumption is rebutted:... in instances where the facts show that the unionaction was necessary to the effective performance ofits function of representing its constituency.Or, as put inMillwrights' Local Union 1102, United Brother-hood of Carpenters and Joiners of America, AFL-CIO,(Planet Corporation),144 NLRB 798, 800 (1963), the pre-sumption:... may be rebutted by evidence of a compelling andoverriding character showing that the conduct com-plained of was referable to other considerations, law-ful in themselves, and wholly unrelated to the exerciseof protected employee rights or to other matters withwhich the Act is concerned.It isplain that union actions reasonably designed to pre-serve the integrity of contractually prescribed referral prac-tices, even though those actions bring changes in job statusto individual employees, are of a nature meeting the bur-den of rebuttal.E.g., Birmingham Country Club,199 NLRB854 (1972);Everett Construction Company, Inc.,186 NLRB240 (1970). What is reasonable, moreover, is not to be nar-rowly construed in matters of this sort. Extracting fromFord Motor Company v. Huffman,345 U.S. 330, 338 (1953):A wide range of reasonableness must be allowed astatutory bargaining representative in serving the unitit represents, subject always to complete good faithand honesty of purpose in the exercise of its discre-tion.Similarly, to quote fromChicago Federation of Musicians,Local 10, American Federation of Musicians (Shield Radio &T.V. Productions, Inc.),153 NLRB 68, 84 (1965): "[T]heBoard does not, and should not, substitute itself for theUnion in weighing thewisdomof the stated objective." Inother words, there is no violation if a union can show that301its conduct was not motivated by improper considerationsof union membership or activity, and that it:... was acting out of a legitimate concern for theother unit employees . . . its action in taking its posi-tion was not arbitrary, irrelevant, or invidious.International Association of Machinists and Aerospace Work-ers,San Francisco Lodge No.68(WestWinds, Inc.),205NLRB 132, 133 (1973). See alsoMarquette Cement Manu-facturing Company,213 NLRB 182 (1974);Local Union No.337,United Association of Journeymen and Apprentices of thePlumbing and Pipefitting Industry of the United States andCanada, AFL-CIO (Townsend & Bottum, Inc.),147 NLRB929, 931 (1964);New York Typographical Union NumberSix, International Typographical Union, AFL-CIO (Law-rence F. Cafero),144 NLRB 1555, 1558-59 (1963);MirandaFuel Company, Inc.,140 NLRB 181 (1962).Applying this overlay of legal principle to the presentsituation it is concluded that the Union has successfullyrebutted the adverse presumption. To begin, the GeneralCounsel's argument that Kenney was acting out of malicetoward Reise, derived from the "safety uprising" of a yearbefore, fails for want of record support. Malice eliminatedas a motive, the weight of evidence indicates that Kenney'sconduct was prompted by a sincere suspicion that the in-tegrity of the exclusive hiring hall was under challenge.5Thus, when Kenney rebuked Tarin, he spoke of concernabout "jumping the list." And, when he told Kappos thatReise had not been referred because he "hadn't signed theout-of-work list," Kenney plainly was not quarreling withthe efficacy of Reise's calling in as a registration technique,but with the Company's having made a deal with Reisewhen he was not registered-which, together with the pan-demic discharge of those previously referred, suggested toKenney that the Company was making a mockery of itshiring-hall commitment.\'It is evident that, before referring Reise, Kenney simplywanted to assure himself that everything was on the up-and-up, lest he become accessory to hiring-hall abuse.Once he was satisfied, referrals resumed; and, perhaps notcoincidentally, the turnover rate dropped precipitately.ThatReise wasnot then referreddoesnot carrysinisterimport, Kappos having canceled the request for him afterBennefield's successful shift to spraying. The Union hardlycan be faulted for proposing that the shift be made, as analternative to Bennefield's being fired, even though it de-prived Reise of a job. Incumbent employees are valid ob-jects of union concern, perhaps more so than those await-ing referral.'The Company's next request-filled byTarlanovic-would not have warranted Reise's referral, hebeing at or near the bottom of the list, unless expressly forhim. There is not evidence that it was.5 Fairness compels the caution, when weighing Kenney's words, that he isnot blessed with verbal skills enabling precise articulation of his thoughtprocesses6As noted inInternational Association of Machinists and Aerospace Work-ers, Local Union No. 697, AFL-CIO (The H 0 Canfield Rubber Company ofVirginia,Inc), 223 NLRB 832, fn 4 (1976)"[T]he nonunion applicant for employment, who utilizes the hiringhall, isclearlynot an employeein the unitwhich is represented by the Union and istherefore not entitled as a matter of right to theunconditional provision ofservicesthat the Union must make available to all unit employees11 302DECISIONSOF NATIONALLABOR RELATIONS BOARDIn short, while Kenney arguably jumped to conclusionsthat were premature, if not unfounded; and while-he argu-ably did not address himself to those- conclusions with opti-mum prudence, he nevertheless acted in furtherance of avalid objective, untainted by improper motivation, in away that cannot be said to have been arbitrary, irrelevant,or invidious. The Union therefore did not cause or attemptto cause the Company to discriminate against Reise in vio-lation of Section 8(a)(3), and so did not itself violate Sec-tion 8(a)(2) and (1)(A) of the Act.CONCLUSIONS OF LAW1.American Coatings, Inc., is an employer within themeaning of Section 2(2) of the Act, engaged in unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7).2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.The Union did not violate the Act as alleged.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER7The complaint is dismissed.In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes